DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the Information Disclosure Statement filed December 16, 2021 has been considered.

Election/Restrictions
Regarding Applicant’s election without traverse of Species I, Figures 1-11, claims 1-14, non-elected claims 15-18 remain withdrawn from further consideration.  As the Office action is final, appropriate action regarding the withdrawn claims is recommended.

Specification
The objection to the abstract of the disclosure has been overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 3 recites the limitation “an upper portion and a lower portion” in line 2.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “an upper portion for receiving a rear of a user and a lower portion for receiving feet and legs of the user”.
Claim 4 is indefinite as it depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20050264044).

Regarding claim 12, note the listening device comprises one or more speakers contained within the meditation cushion.  See Figure 1.
Regarding claim 13, note the one or more speakers are embedded within the upper portion of the mediation cushion.  See Figure 1.
Regarding claim 14, note the one or more tactile transducers are embedded within the upper portion of the meditation cushion.  See Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 7 and 8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20050264044) in view of George, II et al (20150028649).
The primary reference shows all claimed features of the instant invention with the exception of the system with the exception of the upper portion having a larger diameter than a diameter of the lower portion (claim 1); wherein the diameter of the upper portion is larger than the diameter of the lower portion by the Golden Ratio (claim 4).
In the primary reference, note a system capable of delivering vibroacoustic stimulation, comprising: a seating apparatus (30, 20) having an upper portion (30) capable of receiving a rear of a user and a lower portion (20) capable of receiving feet and legs of the user; an acoustic subsystem (33) contained within the seating apparatus having an audio input (on 33, as shown in Figure 16) capable of receiving an audio signal; one or more tactile transducers (see line 7 in ¶0027) contained within the seating apparatus and communicatively coupled to the acoustic subsystem and capable of providing vibrations (mechanical vibrator 21 and/or speaker 23) according to low frequency elements of the audio signal; a listening device (another speaker 23 and/or headphone, as discussed in the last line of ¶0031) coupled to the acoustic subsystem and capable of producing an audio signal to a user in conjunction with the vibrations; and a user interface (entertainment medium, as discussed in lines 5-6 in ¶0008) capable of receiving user input regarding the audio signal.

Regarding claim 6, note the listening device comprises one or more speakers (23) contained within the seating apparatus.  See Figure 1.
Regarding claim 7, note the listening device comprises headphones (see the last line in ¶0031) worn by the user.
Regarding claim 8, note the listening device comprises one or more speakers (23 see the last line in ¶0031) contained within the seating apparatus and headphones.
Additionally note that the primary reference is a seating device that “may form any other suitable furniture piece including, but not limited to, an ottoman, a couch or a sofa” (see lines 4-6 in ¶0027).
The secondary reference conventionally teaches configuring a seating device as having a lower portion (22) having a first diameter and an upper portion (32) having a second diameter larger than the first diameter.  Note Figures 1-3 and 7-9.  Note that the diameter of the upper portion is larger than the diameter of the lower portion by the Golden Ratio.  As can be seen in Figure 3, the relationship of the diameters is approximately (1.7) which is that of the Golden Rule.
Regarding claim 1, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the seating device with a shape wherein the lower portion has a first diameter and the upper portion has a second diameter larger than the first diameter.  This modification provides an alternate, equivalent shape for the seating device, wherein either shape performs equally as well as the other.  The choice in shape is merely a design consideration and provides no advantage and solves no problem.   Additionally, regarding claim 4, it would have been an obvious matter of choice in design to one .

Claims 1, 3, 6, 7 and 8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Lehanneur (D907378) in view of Lee (20050264044).
The primary reference shows all claimed features of the instant invention with the exception of the seating apparatus being for delivering vibroacoustic stimulation, an acoustic subsystem contained within the seating apparatus having an audio input configured to receive an audio signal; one or more tactile transducers contained within the seating apparatus and communicatively coupled to the acoustic subsystem and configured to provide vibrations according to low frequency elements of the audio signal; a listening device coupled to the acoustic subsystem and configured to produce an audio signal to a user in conjunction with the vibrations; and a user interface configured to receive user input regarding the audio signal (claim 1); the listening device comprises one or more speakers contained within the seating apparatus (claim 6); wherein the listening device comprises headphones to be worn by the user (claim 7); wherein the listening device comprises one or more speakers contained within the seating apparatus and headphones (claim 8).
In the primary reference, note a system comprising a seating apparatus (see Figure 1) having an upper portion (upper portion of the outer ring) capable of receiving a rear of a user and a lower portion (lower portion enclosed by the outer ring) capable of receiving feet and legs of the user, the upper portion having a larger diameter than a diameter of the lower cushion (see Figure 2).

The secondary reference teaches configuring a system for delivering vibroacoustic stimulation and includes an acoustic subsystem contained within the seating apparatus having an audio input configured to receive an audio signal; one or more tactile transducers contained within the seating apparatus and communicatively coupled to the acoustic subsystem and configured to provide vibrations according to low frequency elements of the audio signal; a listening device coupled to the acoustic subsystem and configured to produce an audio signal to a user in conjunction with the vibrations; and a user interface configured to receive user input regarding the audio signal; the listening device comprises one or more speakers contained within the seating apparatus; wherein the listening device comprises headphones to be worn by the user; wherein the listening device comprises one or more speakers contained within the seating apparatus and headphones.  Note these features, as described in the rejections under Lee.
Regarding claim 1, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary in view of the teachings of the secondary reference by configuring the seating apparatus for delivering vibroacoustic stimulation by adding an acoustic subsystem contained within the seating apparatus and having an audio input configured to receive an audio signal; adding one or more tactile transducers contained within the seating apparatus and communicatively coupled to the acoustic subsystem and configured to provide vibrations according to low frequency elements of the audio signal; adding a listening device coupled to the acoustic subsystem and configured to produce an audio signal to a user in conjunction with the vibrations; and adding a user interface configured to receive user input regarding the audio signal; wherein, with regards to claim 6, the listening device comprises one or more speakers contained within the seating apparatus; 
Modifying the primary reference in view of the teachings of the secondary reference provides the seating apparatus with a device capable of selectively providing tactile sensation and/or sound to a user of the apparatus.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (20050264044) in view in view of George, II et al (20150028649), as applied to claim 1 above, and further in view of JP2003111177A.
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a delay unit communicatively coupled to the audio input and configured to impart a delay on the audio signal.
JP2003111177A teaches configuring a seating device with an acoustic subsystem having an audio input and including a delay unit communicatively coupled to the audio input and configured to impart a delay on an audio signal.  Note as described in the abstract.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of JP2003111177A by adding a delay unit communicatively coupled to the audio input and capable of imparting a delay on the audio signal.  This modification enhances user control over the audio signal.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (20050264044) in view of George, II et al (20150028649).

In the primary reference, note that the seating device “may form any other suitable furniture piece including, but not limited to, an ottoman, a couch or a sofa” (see lines 4-6 in ¶0027).
The secondary reference conventionally teaches configuring a seating device as having a lower portion (22) having a first diameter and an upper portion (32) having a second diameter larger than the first diameter.  As can be seen in Figure 3, the relationship of the diameters is approximately (1.7) that of the Golden Rule.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the seating device with a shape wherein the lower portion has a first diameter and the upper portion has a second diameter larger than the first diameter.  This modification provides an alternate, equivalent shape for the seating device, wherein either shape performs equally as well as the other.  The choice in shape is merely a design consideration and provides no advantage and solves no problem.   Additionally, it would have been an obvious matter of choice in design to one having ordinary skill in the pertinent art at the time of filing of the instant application to incorporate the Golden Ratio for the diameter relationship, instead of the approximate Golden Ratio.  The exactness of the ratio provides no advantage and solves no problem.  The assembly performs equally as well with the exact Golden Ratio or the approximate Golden Ratio.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (20050264044) in view of JP2003111177A.

The secondary reference teaches configuring a seating device with an acoustic subsystem having an audio input and including a delay unit communicatively coupled to the audio input and configured to impart a delay on an audio signal.  Note as described in the abstract.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding a delay unit communicatively coupled to the audio input and capable of imparting a delay on the audio signal.  This modification enhances user control over the audio signal.   

Response to Amendment
Applicant’s response filed January 6, 2022 has been fully considered.  Remaining issues are described above.
Regarding claims 1, 3, and 6-8, Applicant argues that Lee fails to teach a lower portion that can receive the feet of the user in e.g. a cross-legged sitting style or position (i.e. a Lotus or Indian Style seating position).  See the first paragraph on page 7 of the Remarks.  Nothing in Lee prevents a user from sitting in the manner described by Applicant.  Note the prior art references cited, as attached, wherein various types of seating apparatus are shown.  In each, a user sits in a cross-legged position or a position in which feet and legs are placed on a lower portion of the seating apparatus.  Applicant’s arguments is directed to the intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
In the second paragraph on page 7, Applicant argues that the upper portion of Lee is clearly not for receiving a rear of a user.  The Examiner disagrees.  The upper portion conventionally includes a forward surface.  Clearly the rearward surface of a user (i.e. at least the user’s back and/or the rear of a user’s head).  The forward surface of the upper portion of the seating apparatus is capable of engaging any portion of a user that the user places into contact with the surface.  This includes the rear, side, front, etc. of the user.
Applicant argues that Lee fails to show an upper portion with a larger diameter than the lower portion.  This is a conventional feature shown by the secondary reference, George, as described in the rejections above.  
In the last paragraph on page 7, Applicant argues that George shows a frameless furniture assembly with no teaching or suggestion that a user could sit upon the back support member while that user’s feet and legs are received by the seat member.  While clearly nothing prevents a user from sitting upon George in the manner recited by Applicant, such is irrelevant.  George has not been providing as teaching this conventional manner of use.  George has also not been providing a teaching a non-frameless furniture assembly.  Note the teachings relied upon in George, as described in the pertinent rejection above.  Applicant’s analysis is of a piecemeal nature.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Similar arguments are provided with regards to claim 9-14, as provided in paragraphs 3-5 on page 8 of the Remarks.  
Regarding other prior art references applied to the claims, Applicant provides no specific arguments.  Note page 9 of the Remarks.
Note new grounds of rejection, based upon Applicant’s amendment to claim 1.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A seating apparatus adapted to support a user with a rear on an upper portion and legs and feet on a lower portion is shown by each of Mangiaracina (20020104166), Lee (9420890), Alfer (4673216) in particular Figure 9, Wilcox (4027888), Harter (20140265515), and Nelson (20030151295).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/January 20, 2022                                    Primary Examiner, Art Unit 3636